82 N.Y.2d 821 (1993)
625 N.E.2d 588
605 N.Y.S.2d 3
In the Matter of New York City Asbestos Litigation (Brooklyn Naval Shipyard Cases).
Genevieve Dudick, Individually and as Administratrix of The Estate of Greska Dudick, Deceased, et al., Respondents,
v.
Keene Corporation, Appellant. (And Other Actions.)
Court of Appeals of the State of New York.
Argued October 13, 1993.
Decided November 18, 1993.
McCarter & English (Andrew T. Berry, Richard P. O'Leary and Kevin J. Connell of counsel, of the New Jersey Bar, admitted pro hac vice), for appellant.
Levy Phillips & Konigsberg, New York City (Steven J. Phillips, Alani Golanski and Jerry Kristal of counsel), and Greitzer & Locks, of the Pennsylvania Bar, admitted pro hac vice, for respondents.
Concur: Chief Judge KAYE and Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA, SMITH and LEVINE.
Order affirmed, with costs, for reasons stated in the opinion by Justice Israel Rubin at the Appellate Division (188 AD2d 214; see, Didner v Keene Corp., 82 N.Y.2d 342 [decided today]; Pollicina v Misericordia Hosp. Med. Ctr., 82 N.Y.2d 332 [decided today]).